Digitally signed by
                                                                                    Reporter of Decisions

                               Illinois Official Reports
                                                                                    Reason: I attest to the
                                                                                    accuracy and integrity
                                                                                    of this document
                                                                                    Date: 2020.11.16
                                      Appellate Court                               15:20:32 -06'00'




     Cahokia Unit School District No. 187 v. Pritzker, 2020 IL App (5th) 180542



Appellate Court           CAHOKIA UNIT SCHOOL DISTRICT NO. 187, GRANT
Caption                   CENTRAL CONSOLIDATED SCHOOL DISTRICT NO. 110,
                          PANA COMMUNITY UNIT SCHOOL DISTRICT NO. 8,
                          BETHALTO COMMUNITY UNIT SCHOOL DISTRICT NO. 8,
                          BOND COUNTY COMMUNITY UNIT SCHOOL DISTRICT NO.
                          2, BROWNSTOWN COMMUNITY UNIT SCHOOL DISTRICT
                          201, BUNKER HILL COMMUNITY UNIT SCHOOL DISTRICT
                          NO. 8, GILLESPIE COMMUNITY UNIT SCHOOL DISTRICT NO.
                          7, ILLINOIS VALLEY CENTRAL COMMUNITY UNIT SCHOOL
                          DISTRICT NO. 321, MERIDIAN COMMUNITY UNIT SCHOOL
                          DISTRICT 223, MT. OLIVE COMMUNITY UNIT SCHOOL
                          DISTRICT NO. 5, MULBERRY GROVE COMMUNITY UNIT
                          SCHOOL DISTRICT NO. 1, NOKOMIS COMMUNITY UNIT
                          SCHOOL DISTRICT NO. 22, OSWEGO COMMUNITY UNIT
                          SCHOOL DISTRICT 308, OREGON COMMUNITY UNIT
                          SCHOOL DISTRICT 220, SOUTHWESTERN COMMUNITY
                          UNIT SCHOOL DISTRICT 9, STAUNTON COMMUNITY UNIT
                          SCHOOL DISTRICT NO. 6, STREATOR TOWNSHIP HIGH
                          SCHOOL DISTRICT 40, VANDALIA COMMUNITY UNIT
                          SCHOOL DISTRICT NO. 203, WOOD RIVER-HARTFORD
                          SCHOOL DISTRICT NO. 15, CARLINVILLE COMMUNITY UNIT
                          SCHOOL DISTRICT NO. 1, and TAYLORVILLE COMMUNITY
                          UNIT SCHOOL DISTRICT NO. 3, Plaintiffs-Appellants, v. J.B.
                          PRITZKER, * Governor of the State of Illinois, and THE STATE OF
                          ILLINOIS, Defendants-Appellees.



District & No.            Fifth District
                          No. 5-18-0542


    *
      This action was originally brought against Bruce Rauner in his official capacity as Governor of
 the State of Illinois. Pursuant to section 2-1008(d) of the Code of Civil Procedure (735 ILCS 5/2-
 1008(d) (West 2018)), we have changed the caption to reflect that the Governor is now J.B. Pritzker,
 who has been substituted as a defendant as a matter of law.
     Rule 23 order filed       April 17, 2020
     Motion to publish
     allowed                   May 13, 2020
     Opinion filed             May 13, 2020



     Decision Under            Appeal from the Circuit Court of St. Clair County, No. 17-CH-301;
     Review                    the Hon. Julie K. Katz, Judge, presiding.



     Judgment                  Affirmed.


     Counsel on                Thomas H. Geoghegan, Michael P. Persoon, and Will W. Bloom, of
     Appeal                    Despres, Schwartz & Geoghegan, Ltd., of Chicago, for appellants.

                               Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
                               Solicitor General, and Richard S. Huszagh, Assistant Attorney
                               General, of counsel), for appellees.



     Panel                     JUSTICE MOORE delivered the judgment of the court, with opinion.
                               Presiding Justice Welch concurred in the judgment and opinion.
                               Justice Wharton concurred in part and dissented in part, with opinion.


                                                OPINION

¶1        The plaintiffs, comprising 22 school districts, appeal the October 17, 2018, order of the
      circuit court of St. Clair County, which dismissed with prejudice their complaint against the
      defendants, J.B. Pritzker, Governor of the State of Illinois, and the State of Illinois. For the
      following reasons, we affirm.

¶2                                                FACTS
¶3        The plaintiffs filed a first amended complaint against the defendants on May 21, 2018. We
      set forth the allegations of this complaint in detail, as they are to be taken as true for the
      purposes of our analysis. The plaintiffs are school districts located in St. Clair, Bond, Christian,
      Fayette, Jersey, Macoupin, Madison, Montgomery, and Peoria Counties. In 1997, the Illinois
      State Board of Education (ISBE) adopted the Illinois Learning Standards (Learning Standards),
      representing skills that Illinois students must demonstrate at different grade levels, especially
      in the areas of English and mathematics. According to the complaint, the Learning Standards


                                                   -2-
     have been revised and expanded over the years with more specific benchmarks imposed on the
     plaintiffs to ensure students meet the Learning Standards. This included the adoption of
     Common Core State Standards for English, language arts, and mathematics, which was
     required by statute. See 105 ILCS 5/2-3.64a-5 (West 2016). Pursuant to statute, the Learning
     Standards have been developed with significant public outreach and comment. See id.
     Accordingly, as per the complaint, the Learning Standards represent “a consensus of the
     citizens of Illinois as to an appropriate ‘high quality’ education for purposes of Article X,
     Section 1 of the Illinois Constitution.” Ill. Const. 1970, art. X, § 1.
¶4        The complaint sets forth specific details outlining the ways the plaintiffs are being held
     accountable for the Learning Standards without adequate funding to meet them. This includes
     assessments of students, including the use of the Partnership for Assessment of Readiness for
     College and Careers (PARCC) examination for high school students, which is used as one
     factor to determine whether students are admitted to Illinois colleges and universities.
     According to the complaint, for all of the plaintiff districts, the combined state and local
     revenue per pupil is below the average of all districts in the State, and far below that of the
     districts in the top fifth of local resources per pupil. The complaint sets forth detailed tables
     illustrating the correlation between this disparity in funding and the disparity between the
     plaintiffs and other districts in the State in achieving the Learning Standards. According to the
     complaint, this situation led the General Assembly to enact Public Act 100-465 (eff. Aug. 31,
     2017), the Evidence-Based Funding for Student Success Act (Funding Act). 105 ILCS 5/18-
     8.15 (West 2018).
¶5        According to the complaint, the Funding Act allows for the calculation of specific
     additional amounts of funding necessary for underresourced districts to meet or achieve the
     Learning Standards. Id. The formula set forth in the Funding Act provides for these districts to
     have the priority in allocating additional funding, although other, more affluent districts retain
     the same State aid they received before. Id. The complaint sets forth in detail how this formula
     works to allow ISBE to determine the appropriate share of additional funding that each district
     shall receive in order to achieve a “high quality” education for students. According to the
     complaint, the Funding Act expressly adopts a goal of meeting the adequacy targets for the
     plaintiffs and other underresourced districts by June 30, 2027. Id. The complaint alleges that,
     at the then-current funding rate of $350 million a year, there is no possibility the State will
     meet this goal.
¶6        Count I of the complaint alleges that ISBE has calculated that the State must spend an
     additional $7.2 billion, or a total of $15.7 billion, annually in order to provide students with
     the “high quality” education required by article X of the Illinois Constitution. Ill. Const. 1970,
     art. X. Accordingly, count I alleges that, in violation of the rights of the plaintiffs and their
     students under article X, section 1 (id. § 1), the State has unlawfully failed to provide the
     funding necessary for the plaintiffs to achieve the Learning Standards. In addition, count I
     alleges that the Governor has also exceeded his lawful authority by “operating a public
     education system that operates in an unconstitutional manner.” Finally, count I alleges that the
     plaintiffs and their students will suffer irreparable injury every year that the students of the
     plaintiffs advance to another grade that denies them the fair opportunity, as determined by the
     State through ISBE, to achieve the Learning Standards and to enjoy their right to a high quality
     education under article X, section 1. Id.



                                                 -3-
¶7       Count II of the complaint alleges that the disparities in per pupil expenditures across the
     school districts of Illinois, ranging as high as $10,000 to $15,000 per student, have no
     legitimate basis in the law. According to count II of the complaint, such disparities “can no
     longer be justified as an acceptable consequence of the State’s goal of local control over local
     educational effort when in recent years the State has significantly displaced local control by
     imposing the Learning Standards.” Count II alleges that, by operating “such an
     unconstitutional system of public education,” the Governor has exceeded his lawful authority
     and the State has deprived the plaintiffs and their students of the right to equal protection of
     the laws, in violation of article I, section 2, of the Illinois Constitution. Ill. Const. 1970, art. I,
     § 2. Count I and count II of the complaint set forth identical prayers for relief, which we quote
     here due to some confusion in the briefing on this issue:
                  “A. Declare that under Article I, Section 2, as well as under Article X, Section 1,
             the State defendants have a constitutional obligation to provide to the plaintiff districts
             the funding determined by ISBE and pursuant to the 2017 Evidence Based Act to be
             necessary to meet or achieve the Learning Standards and to reach the adequacy targets
             set forth pursuant to the 2017 Evidence Based Funding Act.
                  B. Enter judgment on behalf of the plaintiff districts and against the State
             defendants for the amounts determined to be necessary by ISBE to meet or achieve the
             Learning Standards and to reach the adequacy targets set forth pursuant to the Evidence
             Based Funding Act.
                  C. Retain jurisdiction to enforce such schedule of payments and take additional
             measures in whatever manner the [c]ourt deems appropriate for the State defendants to
             comply with this judgment.
                  D. Grant [the] plaintiffs their legal fees and costs, pursuant to Section 5 of the
             Illinois Civil Rights Act of 2003 [(740 ILCS 23/5 (West 2018))], for claims arising
             under the Illinois Constitution.”
¶8       On July 20, 2018, the defendants filed a motion to dismiss the complaint pursuant to section
     2-619.1 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2018)). Pursuant to
     section 2-619(a)(1) of the Code (id. § 2-619(a)(1)), the defendants asserted that this action is
     barred by the doctrine of sovereign immunity and that the plaintiffs lack standing to assert the
     rights of their students. Pursuant to section 2-615 of the Code (id. § 2-615), the defendants
     asserted that both count I and count II fail to state a cause of action for a deprivation of the
     plaintiffs’ constitutional rights and the Governor could not effectuate the relief the plaintiffs
     requested in the complaint.
¶9       On August 24, 2018, the plaintiffs filed a response to the defendants’ motion to dismiss.
     Inexplicably, in the response, the plaintiffs stated that they were seeking the following relief,
     which is different than that set forth in either the original complaint or the amended complaint:
                  “A. A declaratory judgment that in violation of Article X, section 1 and Article I,
             section 2 of the Illinois Constitution, the defendants have deprived the plaintiff districts
             and their students of their rights to a high quality education as specified by the Learning
             Standards.
                  B. An [o]rder that the State defendants submit a schedule for additional State aid to
             the plaintiff districts setting out how the defendants will meet their legislatively stated
             goal of fully funding the Learning Standards by June 30, 2027.


                                                    -4-
                  C. Grant such other relief as may be necessary to ensure that the State sets aside or
              makes available the necessary funds to adhere to this schedule.
                  D. Order the State defendants to modify as appropriate the use of the PARCC
              examinations, which currently penalize students in low wealth districts when they
              apply for admission to State institutions of higher education.”
¶ 10       On October 2, 2018, the circuit court held a hearing on the defendants’ motion to dismiss
       the complaint and took the matter under advisement. On October 17, 2018, the circuit court
       entered an order granting the defendants’ motion and dismissing the complaint with prejudice.
       On November 13, 2018, the plaintiffs filed a timely notice of appeal.

¶ 11                                         ANALYSIS
¶ 12      The defendants brought their motion to dismiss the plaintiffs’ complaint pursuant to section
       2-619.1 of the Code (735 ILCS 5/2-619.1 (West 2018)), which allows a party to file a motion
       combining a motion to dismiss pursuant to section 2-615 of the Code (id. § 2-615) with a
       motion to dismiss under section 2-619 of the Code (id. § 2-619). We review the circuit court’s
       order dismissing the complaint under these sections of the Code de novo. Schloss v. Jumper,
       2014 IL App (4th) 121086, ¶ 15.

¶ 13                                 1. The State of Illinois as Defendant
¶ 14       At the outset, we address the propriety of the circuit court’s order dismissing both counts
       of the complaint as stated against the State of Illinois. The Illinois Supreme Court has
       summarized the law governing lawsuits against the State of Illinois as follows:
                    “The doctrine of sovereign immunity ‘protects the State from interference in its
               performance of the functions of government and preserves its control over State
               coffers.’ [Citation.] The Illinois Constitution of 1970 abolished sovereign immunity
               ‘[e]xcept as the General Assembly may provide by law.’ Ill. Const. 1970, art. XIII, § 4.
               Pursuant to this constitutional authorization, the General Assembly subsequently
               reestablished sovereign immunity by enacting the State Lawsuit Immunity Act, which
               provides that ‘the State of Illinois shall not be named [as] a defendant or party in any
               court,’ except as provided in the Court of Claims Act (705 ILCS 505/1 et seq. (West
               2008)) and in several other statutes not pertinent here. 745 ILCS 5/1 (West 2008). The
               Court of Claims Act, in turn, established the Court of Claims as the exclusive forum
               for litigants to pursue claims against the State. 705 ILCS 505/8 (West 2008).” Township
               of Jubilee v. State of Illinois, 2011 IL 111447, ¶ 22.
¶ 15       In their brief on appeal, the plaintiffs present arguments as to the propriety of maintaining
       an action against the Governor in his official capacity but cite no authority and make no
       argument as to why the above-referenced principles of sovereign immunity do not apply to the
       plaintiffs’ claims as stated directly against the State of Illinois. Irrespective of the merits of the
       plaintiffs’ argument in favor of the circuit court’s jurisdiction to entertain their claims against
       the Governor, we find nothing in the law that would allow the plaintiffs to pursue claims
       against the State of Illinois itself in the circuit court. Accordingly, we affirm the dismissal of
       the plaintiffs’ complaint insofar as it is requesting relief from the State of Illinois as a
       defendant.



                                                     -5-
¶ 16                                    2. The Governor as Defendant
¶ 17        This appeal raises issues as to whether the doctrine of sovereign immunity bars this action
       as stated against the Governor. The plaintiffs argue that the “officer suit” exception to the
       sovereign immunity doctrine would operate to allow their suit against the Governor to move
       forward. See, e.g., Parmar v. Madigan, 2018 IL 122265, ¶ 22 (where a plaintiff alleges that a
       State officer’s conduct violates statutory or constitutional law or is in excess of his or her
       authority, such conduct is not regarded as the conduct of the State for sovereign immunity
       purposes). The defendants counter that the Governor is an improper party in this action because
       he does not have the power to effectuate the relief that the plaintiffs are requesting. See, e.g.,
       Illinois Press Ass’n v. Ryan, 195 Ill. 2d 63, 67-68 (2001) (governor was an improper party to
       a suit for declaratory relief due to the absence of a connection between governor and the subject
       of the suit such that governor had no power to effectuate judgment). Assuming, without
       deciding, that the Governor would be a proper party against whom the plaintiffs could bring
       their claims, we turn to the substance of the claims themselves to determine whether the circuit
       court erred in determining the plaintiffs could not proceed.

¶ 18                               a. Count I—The Quality Education Clause
¶ 19       Count I of the complaint alleges that the defendants have violated article X, section 1, of
       the Illinois Constitution (quality education clause) (Ill. Const. 1970, art. X, § 1), which states
       that “[t]he State shall provide for an efficient system of high quality public educational
       institutions and services.” Assuming the plaintiffs have standing to bring a claim to enforce
       the quality education clause, we find that the doctrine of stare decisis compels us to affirm the
       order of the circuit court dismissing count I with prejudice. Our supreme court has explained
       the role stare decisis is to play in our judicial process as follows:
                “The doctrine of stare decisis ‘expresses the policy of the courts to stand by precedents
                and not to disturb settled points.’ [Citation.] This doctrine ‘is the means by which courts
                ensure that the law will not merely change erratically, but will develop in a principled
                and intelligible fashion.’ [Citation.] Stare decisis enables both the people and the bar
                of this state ‘to rely upon [the supreme court’s] decisions with assurance that they will
                not be lightly overruled.’ [Citation.]” Vitro v. Mihelcic, 209 Ill. 2d 76, 81-82 (2004).
¶ 20       In Committee for Educational Rights v. Edgar, 174 Ill. 2d 1 (1996), the Illinois Supreme
       Court considered the request of school districts, school boards, and students for a declaratory
       judgment against the governor and ISBE that the then-current system for financing public
       schools violated the quality education clause. The court concluded that the question of whether
       educational institutions and services in Illinois are “high quality” is outside the sphere of
       judicial function. Id. at 32. That holding was reaffirmed in Lewis v. Spagnolo, 186 Ill. 2d 198,
       210 (1999), where the court found that the plaintiffs, students in that case, could not state a
       claim based upon a violation of the quality education clause.
¶ 21       The plaintiffs argue that the reasoning set forth by the court in Edgar is no longer applicable
       because the ISBE has defined a quality education through adoption of the Learning Standards
       and the General Assembly has defined what funding is required under the quality education
       clause by enacting the Funding Act. 105 ILCS 5/18-8.15 (West 2018). However, the plaintiffs
       do not seek to state a cause of action for enforcement of the Funding Act itself but rather are
       asking this court to overturn Edgar’s holding based on the definition of quality to be gleaned
       from the Funding Act and the Learning Standards. While we agree that some of the reasoning

                                                    -6-
       in Edgar focused on the lack of measurability of “quality,” the ultimate holding in Edgar was
       broadly stated, concluding that the determination of whether the State was fulfilling its duty of
       providing for a quality education was outside the judicial function. Edgar, 174 Ill. 2d at 32.
       More recently, Edgar’s holding was again broadly stated in Lewis, where the supreme court
       reinforced its prior decision finding there was no cause of action for violation of the quality
       education clause. Lewis, 186 Ill. 2d at 210.
¶ 22       Recently, the Illinois Supreme Court reiterated the long-standing principle that our circuit
       and appellate courts are bound to apply supreme court precedent to the facts of the case before
       them, “[r]egardless of the impact of any societal evolution that may have occurred” since the
       decision was made. Yakich v. Aulds, 2019 IL 123667, ¶ 13. The court cautioned the appellate
       court that “ ‘[w]hen th[e supreme] court “has declared the law on any point, it alone can
       overrule and modify its previous opinion, and the lower judicial tribunals are bound by such
       decision and it is the duty of such lower tribunals to follow such decisions in similar cases.” ’ ”
       (Emphasis in original.). Id. (quoting Blumenthal v. Brewer, 2016 IL 118781, ¶ 61, quoting
       Price v. Philip Morris, Inc., 2015 IL 117687, ¶ 38). Bearing this in mind, we decline to disturb
       the holdings in Edgar and Lewis, and we find that count I was properly dismissed.

¶ 23                             b. Count II—The Equal Protection Clause
¶ 24       Count II of the plaintiffs’ complaint alleges that the defendants’ failure to fund the plaintiffs
       in the manner set forth in the Funding Act has resulted in disparities among school districts
       that constitute a violation of the equal protection clause of the Illinois Constitution (Ill. Const.
       1970, art. I, § 2). As with count I, our review of the circuit court’s dismissal of count II is
       governed by the supreme court’s decision in Edgar, 174 Ill. 2d at 40. Considering this exact
       claim, our supreme court held that the State’s system of funding public education is rationally
       related to the legitimate State goal of promoting local control. Id. Accordingly, the court held
       that the circuit court properly dismissed the plaintiffs’ claims alleging a violation of the equal
       protection clause based on disparities in educational funding. The plaintiffs argue that the
       adoption of the Learning Standards and the passage of the Funding Act illustrates a change in
       the goal of the State away from local control. However, based on the supreme court’s recent
       pronouncement in Yakich, as described above, we find that it is for the supreme court to
       determine whether to alter the holding of Edgar. For these reasons, the circuit court properly
       dismissed count II of the plaintiffs’ complaint.

¶ 25                                        CONCLUSION
¶ 26      For the foregoing reasons, we affirm the October 17, 2018, order of the circuit court, which
       dismissed the plaintiffs’ complaint with prejudice.

¶ 27       Affirmed.

¶ 28       JUSTICE WHARTON, concurring in part and dissenting in part:
¶ 29       I concur with the majority’s conclusion that the State of Illinois enjoys sovereign immunity
       and cannot be required to defend this lawsuit. Township of Jubilee v. State of Illinois, 2011 IL
       111447, ¶ 22. I agree that the trial court’s order dismissing the State as a defendant should be
       affirmed.


                                                     -7-
¶ 30        However, I respectfully disagree with the majority’s affirmation of the trial court’s
       premature dismissal and its conclusion that the Illinois Governor cannot be held accountable
       for violating both the quality education clause and the equal protection clause of the Illinois
       Constitution. My colleagues hold that this court is constrained to follow the precedent set in
       Committee for Educational Rights v. Edgar, 174 Ill. 2d 1 (1996), unless and until the Illinois
       Supreme Court reconsiders that holding. I dissent because I believe that we have a duty to
       address the education quality and funding issues presented by the 22 plaintiffs instead of
       ignoring or postponing this critical issue of utmost urgency and importance to our citizens and
       our State with an overly broad application of Edgar’s holding. While our supreme court has
       stated that case precedents must be applied “[r]egardless of the impact of any societal evolution
       that may have occurred,” the issues in this case do not focus on “societal evolution”; instead,
       this case involves legislative evolution that has modified and established a de facto definition
       of the constitutionally mandated “quality education.” Yakich v. Aulds, 2019 IL 123667, ¶ 13.
¶ 31        I will first address the issue involving the quality education clause as set forth in our
       constitution. Section 1 of article X of the Illinois Constitution of 1970 provides:
                    “A fundamental goal of the People of the State is the educational development of
                all persons to the limits of their capacities.
                     The State shall provide for an efficient system of high quality public educational
                institutions and services. Education in public schools through the secondary level shall
                be free. There may be such other free education as the General Assembly provides by
                law.
                     The State has the primary responsibility for financing the system of public
                education.” Ill. Const. 1970, art. X, § 1.
       In Committee for Educational Rights v. Edgar, the Illinois Supreme Court noted that the
       education committee of the Sixth Illinois Constitutional Convention was partially guided by
       the United States Supreme Court’s decision Brown v. Board of Education, 347 U.S. 483, 494
       (1954). Edgar, 174 Ill. 2d at 14-15. The education committee stated that “ ‘[t]he opportunity
       for an education, where the state has undertaken to provide it, is a right which must be made
       available to all on equal terms.’ ” Id. at 15 (quoting 6 Record of Proceedings, Sixth Illinois
       Constitutional Convention 231).
¶ 32        The Illinois Supreme Court explained that, while the term “quality education” was not
       defined within the constitution, the framers of the 1970 constitution purposefully chose not to
       define the term and believed that the definition would mean “ ‘different things to different
       people.’ ” Id. at 27 (quoting 2 Record of Proceedings, Sixth Illinois Constitutional Convention
       767). The constitutional framers determined that what constituted a “quality education” should
       be decided by the legislature and the local school districts. Id. In considering whether the
       quality education clause gives rise to a cause of action, the Edgar court explained that “the
       central issue is whether the quality of education is capable of or properly subject to
       measurement by the courts.” Id. at 24. The court answered that question in the negative, finding
       that questions related to the quality of education are best resolved by the legislature rather than
       the courts. Id. In part, the court reached this conclusion due to Illinois courts’ long-standing
       history of giving deference to the legislature in matters related to education. See id. at 24-26.
       Noting that education is a subject outside of the court’s expertise, the supreme court stated that,
       if it held “that the question of educational quality is subject to judicial determination[, that]


                                                    -8-
       would largely deprive the members of the general public of a voice in a matter which is close
       to the hearts of all individuals in Illinois.” Id. at 29.
¶ 33        When the supreme court decided Edgar, it was impossible for courts to address alleged
       violations of the quality education clause without first determining what type of education
       constituted a quality education because there was no legislative answer to that question. See
       id. at 26 (explaining that the state constitution does not define “quality education” (citing
       Richards v. Raymond, 92 Ill. 612, 617-18 (1879))).
¶ 34        In the 24 years subsequent to the Edgar decision, our legislature modified and expanded
       the requirements all Illinois schools must enact and employ in educating students. The
       legislature adopted legislation requiring the Illinois State Board of Education (ISBE) to
       establish academic standards for all Illinois public school students to meet. See 105 ILCS 5/2-
       3.64a-5(b) (West 2016). The legislation also requires the ISBE to assess public school students
       annually to determine whether those standards are being met. See id. § 2-3.64a-5(c). In 1997,
       the ISBE adopted the Illinois Learning Standards. “The Illinois Learning Standards establish
       expectations for what all students should know and be able to do in each subject at each grade.”
       Ill. State Bd. of Ed., https://www.isbe.net/Pages/Learning-Standards.aspx (last visited July 21,
       2020) [https://perma.cc/X6NK-5K8R]. “The standards emphasize depth over breadth, building
       upon key concepts as students advance.” Id. “The standards promote student-driven learning
       and the application of knowledge to real world situations to help students develop deep
       conceptual understanding.” Id. “Intentionally rigorous, the Illinois Learning Standards prepare
       students for the challenges of college and career.” Id. The ISBE has periodically revised and
       expanded those standards to include the administrative adoption of the Common Core
       standards.
¶ 35        Thus, Illinois schools have been required to adjust curriculums to ensure inclusion of
       material to meet legislative and administrative standards in mathematics, English, and
       language arts. The ISBE stops short of setting the precise curriculum to follow, leaving those
       specific methodology decisions to the school districts, but the ISBE does set the standards in
       terms of topics to be included and the concepts that the students must learn. In addition, the
       districts and its educators are held accountable to meet these standards. Illinois students must
       take tests, including the Partnership for Assessment of Readiness for College and Careers
       assessment to measure students’ progress towards college and career readiness in grades three
       through eight and in high school.
¶ 36        Overall, I find that the legislature has modified the original balance between the goals of
       ensuring a quality education for all Illinois students and promoting local control of schools as
       was in application when Edgar was decided. As a result, much of the control that local school
       boards once enjoyed has been shifted to the State. To the extent local control remains a viable
       consideration, I would find that the plaintiffs only plead for adequate educational funding
       resources to exercise some degree of “local control.”
¶ 37        As stated earlier, the report prepared by the education committee of the Sixth Illinois
       Constitutional Convention began with the premise that the mandated education must be on
       equal terms. I find that what began in 1970 with the ideal of equal treatment stemming from
       Brown v. Board of Education has transitioned to unequal treatment for schools like the
       plaintiffs in this case. This inequality in State-provided education is further exacerbated
       because the current state of the law gives underresourced school districts no recourse to attempt
       to enforce the Funding Act on behalf of their students.

                                                   -9-
¶ 38        In Brown v. Board of Education, 347 U.S. 483, 484 (1954), the United States Supreme
       Court recognized that separating the children by race for educational purposes had a
       detrimental effect on the black children who felt inferior and were less motivated to learn. The
       combination of the underfunding alleged by the plaintiffs and the State-mandated education
       and testing requirements has a similar detrimental effect on the students of the rural and urban
       schools involved in this case. Academic underperformance by a school district impacts the
       lives of its students, who may encounter difficulties when applying for admission to
       postsecondary educational institutions. This outcome, based in part on the results of the skills
       assessment and accountability mandates, is contrary to our State’s goal of providing quality
       education to all Illinois students. As an example, I highlight the makeup of the Cahokia Unit
       School District No. 187 as of the 2018-19 school year. The district is comprised of 89% black
       students. Ill. Report Card 2018-2019, https://www.illinoisreportcard.com/district.aspx?
       source=studentcharacteristics&Districtid=50082187026 (last visited July 21, 2020) [https://
       perma.cc/CFY7-P4TT]. Children living in a low-income situation make up 93% of the total of
       all Cahokia students. Id. Seven of its ten schools are academically underperforming. Id. Further
       aggravating the issue of inadequate funding is the fact that the State’s school funding formula
       considers attendance and the Cahokia district has a chronic absenteeism rate of 50% for the
       entire district and 60% at the high school level. Id. Cahokia High School also has a 64% chronic
       truancy rate. Id. Based upon the State assessments, the students of Cahokia are not receiving
       the education required by the legislature and the ISBE administrative regulations. The cycle of
       low academic achievement will perpetuate year after year if changes are not made.
¶ 39        The United States Supreme Court’s statement about education in 1954 is more important
       and applicable to modern-day education. The Court stated:
                    “Today, education is perhaps the most important function of state and local
                governments. Compulsory school attendance laws and the great expenditures for
                education both demonstrate our recognition of the importance of education to our
                democratic society. It is required in the performance of our most basic public
                responsibilities, even service in the armed forces. It is the very foundation of good
                citizenship. Today it is a principal instrument in awakening the child to cultural values,
                in preparing him for later professional training, and in helping him to adjust normally
                to his environment. In these days, it is doubtful that any child may reasonably be
                expected to succeed in life if he is denied the opportunity of an education. Such an
                opportunity, where the state has undertaken to provide it, is a right which must be made
                available to all on equal terms.” Brown, 347 U.S. at 493.
       It is important to note that the United States Supreme Court, although rendering a landmark
       decision focusing upon racial discrimination, phrased this statement to be inclusive of the
       education of all students. It is equally important to note that the plaintiffs do not seek funding
       for an “opportunity of an education” for their students funded at “equal terms” with more
       affluent school districts. They only seek a level of funding sufficient to fulfill the mandated
       educational requirements that the legislature and the ISBE have determined to be their
       responsibility. As I have previously stated, legislative and administrative enactments have
       resulted in the definition of a high quality education in Illinois. As a result, the courts do not
       have to define what constitutes a high quality education. If the students are not receiving a high
       quality education, the courts must hold the Governor accountable when and if schools are able
       to establish that the funding provided by the State is inadequate to achieve the high quality


                                                   - 10 -
       education that they are mandated to provide. Furthermore, courts must have the ability to shape
       a remedy to serve the educational interests of the students of this State.
¶ 40       As the 22 school districts assert in their complaint, the State-mandated Learning Standards
       represent a “consensus of the citizens of Illinois as to an appropriate ‘high quality’ education.”
       Because the legislature and the ISBE have determined the education students must receive,
       courts no longer need to make that determination in order to resolve claims that students in
       underresourced districts are not receiving the high quality education mandated by our State
       constitution.
¶ 41       This case was dismissed by the trial court. On appeal, we accept all well-pleaded facts in
       the complaint as true and draw all reasonable inferences from those facts in favor of the
       nonmoving party. Balmoral Racing Club, Inc. v. Gonzales, 338 Ill. App. 3d 478, 484 (2003).
       Considering this standard of review, I would reverse the trial court’s order dismissing the
       quality education clause issue against the Governor.
¶ 42       Turning next to the plaintiffs’ issue involving the equal protection clause of the Illinois
       Constitution (Ill. Const. 1970, art. I, § 2), the majority concluded that Edgar is controlling and
       supports the trial court’s order of dismissal. There, as here, plaintiffs argued that the disparity
       in funding between wealthy school districts and poor school districts violated the equal
       protection rights of students in poor districts. Edgar, 174 Ill. 2d at 32. In rejecting this claim,
       our Illinois Supreme Court explained that, although education is a “vitally important” State
       function, “it is not a fundamental individual right for equal protection purposes.” Id. at 37. As
       such, equal protection challenges in the context of public education are subject to review under
       the rational basis test. Id. Under that test, a public-school funding system passes constitutional
       muster if it is “rationally related to a legitimate state goal.” Id. The court explained that the
       funding system in place at the time resulted from “legislative efforts to strike a balance between
       the competing considerations of educational quality and local control” of school districts. Id.
       at 39. The court emphasized the deferential nature of the rational basis test (id.) and concluded
       that the public education funding system then in place was “rationally related to the legitimate
       state goal of promoting local control” (id. at 40).
¶ 43       The rationale underlying the Edgar court’s equal protection analysis has likewise been
       distinguished by subsequent changes to the law. Here, the plaintiff school districts argue that
       the State and the Governor’s failure to fund the school districts as set forth in the Funding Act
       results in economic disparities among school districts and violates the equal protection clause.
       The Funding Act likewise represents a change in the State’s priorities. The Funding Act
       includes an express statement of legislative purpose, which provides that the overriding goal
       of the Funding Act is to ensure that all Illinois students have “a meaningful opportunity to learn
       irrespective of race, ethnicity, sexual orientation, gender, or community-income level.”
       (Emphasis added.) 105 ILCS 5/18-8.15(a)(1) (West 2018). One stated aim of the legislation is
       to provide school districts with funding necessary to “reduce, with a goal of eliminating, the
       achievement gap between at-risk and non-at-risk students.” Id. § 18-8.15(a)(1)(C). Low-
       income students are included in the statutory definition of “at-risk” students. Id. § 18-
       8.15(a)(4). These changes indicate that our legislature has made a policy determination that
       reducing inequities in school funding is an important goal. Considering these changes, I do not
       believe that the current funding system is rationally related to the State’s legitimate goals.
¶ 44       The issue of fair and adequate funding for underresourced school districts is a crucial one
       for Illinois students. The impacts from the disparities among districts can be far-reaching and

                                                   - 11 -
       devastating. One of the most important benefits of receiving a good education is that it provides
       students with the skills necessary “to pursue post-secondary education and training for a
       rewarding career.” Id. § 18-8.15(a)(1)(B). However, a school district that struggles with all
       available resources to ensure that its students minimally meet the basic requirements of the
       Learning Standards will not have the resources to offer students college preparation classes or
       vocational training programs. Inadequate preparation for a college education or a trade can
       have a lasting impact on a student’s ability to earn a living and do work he or she finds
       meaningful.
¶ 45        It would be unconscionable for me to neglect to acknowledge one example of the
       devastating impacts that result when students do not receive a high quality education—the
       well-documented relationship between inadequate education and the incarceration of large
       numbers of predominately young persons. The Illinois Department of Corrections report for
       fiscal year 2018 reports that only 15.7% of prison inmates graduated from high school. See
       Illinois Department of Corrections Fiscal Year 2018 Annual Report, at 76, https://www2.
       illinois.gov/idoc/reportsandstatistics/Documents/FY18%20Annual%20Report%20FINAL.
       pdf (last visited July 21, 2020) [https://perma.cc/G2D2-4BWQ]. It is also important to
       acknowledge the resulting monetary and human cost to our society and government.
¶ 46        For these reasons, I believe it is imperative that there be some avenue available to
       underresourced school districts like the plaintiffs to insist on funding that is adequate to serve
       their students and meet the goals of the Funding Act. The trial court’s dismissal of this case
       was procedurally early in the case. By accepting all well-pleaded facts in the complaint as true
       and drawing all reasonable inferences from those facts in favor of the plaintiffs, I would reverse
       the trial court’s order dismissing the equal protection clause issue against the Governor.
       Balmoral Racing Club, Inc., 338 Ill. App. 3d at 484. This would provide an opportunity for the
       parties to fully develop the issues in the trial court in case the Illinois Supreme Court decides
       to revisit these matters.




                                                   - 12 -